DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Representative Ramyar Farid on 07/27/2022.
The application has been amended as follows: 
1.  (Currently amended)  A multilayer capacitor, comprising:
a capacitor body in which a first capacitor portion and a second capacitor portion are disposed to face each other with a connection region disposed therebetween, the connection region having a predetermined thickness in which no internal electrode is disposed; and first and second external electrodes disposed on respective end portions of the capacitor body opposite each other in a longitudinal direction, wherein the first capacitor portion comprises first and second internal electrodes alternately disposed and exposed through respective surfaces of the first capacitor portion opposing each other in the longitudinal direction, and having a dielectric layer interposed between the first and second internal electrodes, the second capacitor portion comprises third and fourth internal electrodes alternately disposed and exposed through respective surfaces of the second capacitor portion opposing each other in the longitudinal direction, and having a dielectric layer interposed between the third and fourth internal electrodes, the predetermined thickness of the connection region is larger than thicknesses of the dielectric layers of the first and second capacitor portions, the first external electrode comprises a first internal layer connected to the first and third internal electrodes and containing copper (Cu), and a first external layer covering the first internal layer and containing silver (Ag) and palladium (Pd), the second external electrode comprises a second internal layer connected to the second and fourth internal electrodes and containing copper, and a second external layer covering the second internal layer and containing silver and palladium, and at least one of the first external layer or the second external layer includes as an outermost layer a fired electrode layer without resin. 
13.  (Currently amended)  A multilayer capacitor comprising: a capacitor body comprising a first capacitor portion including first and second internal electrodes stacked with a first dielectric layer therebetween, a second capacitor portion including third and fourth internal electrodes stacked with a second dielectric layer therebetween, and a connection region free of internal electrodes, disposed between the first and second capacitor portions, and having a larger thickness than the first and second dielectric layers; a first multi-layer electrode connecting the first and third internal electrodes of the first and second capacitor portions to each other, the first multi-layer electrode including an internal layer containing copper (Cu) and an external layer containing palladium (Pd); and a second multi-layer electrode connecting the second and fourth internal electrodes of the first and second capacitor portions to each other, the second multi-layer electrode including an internal layer containing copper (Cu) and an external layer containing palladium (Pd), wherein at least one of the external layer of the first multi-layer electrode or the external layer of the second multi-layer electrode includes as an outermost layer a fired electrode layer without resin.

20.  (Currently amended)  A multilayer capacitor, comprising: a capacitor body in which a first capacitor portion and a second capacitor portion are disposed to face each other with a connection region disposed therebetween, the connection region having a predetermined thickness in which no internal electrode is disposed; and first and second external electrodes disposed on respective end portions of the capacitor body opposite each other in a longitudinal direction, wherein the first capacitor portion comprises first and second internal electrodes alternately disposed and exposed through respective surfaces of the first capacitor portion opposing each other in the longitudinal direction, and having a dielectric layer interposed between the first and second internal electrodes, the second capacitor portion comprises third and fourth internal electrodes alternately disposed and exposed through respective surfaces of the second capacitor portion opposing each other in the longitudinal direction, and having a dielectric layer interposed between the third and fourth internal electrodes, the predetermined thickness of the connection region is larger than thicknesses of the dielectric layers of the first and second capacitor portions, at least one of the dielectric layers comprises BaCaTiO3 (BCT) or BaTiO3(BT)+BCT, the first external electrode comprises a first internal layer and a first external layer covering the first internal layer, the second external electrode comprises a second internal layer and a second external layer covering the second internal layer, and at least one of the first external layer or the second external layer includes as an outermost layer a fired electrode layer without resin.

Response to Arguments
Applicant’s arguments, see arguments, filed 06/27/2022, with respect to the rejection of claims 1-5 and 13-23 have been fully considered and are persuasive.  The rejection of claims 1-5 and 13-23 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-5 and 13-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A multilayer capacitor, comprising: a capacitor body in which a first capacitor portion and a second capacitor portion are disposed to face each other with a connection region disposed therebetween, the connection region having a predetermined thickness in which no internal electrode is disposed; and 
first and second external electrodes disposed on respective end portions of the capacitor body opposite each other in a longitudinal direction, 
wherein the first capacitor portion comprises first and second internal electrodes alternately disposed and exposed through respective surfaces of the first capacitor portion opposing each other in the longitudinal direction, and having a dielectric layer interposed between the first and second internal electrodes,
the second capacitor portion comprises third and fourth internal electrodes alternately disposed and exposed through respective surfaces of the second capacitor portion opposing each other in the longitudinal direction, and having a dielectric layer interposed between the third and fourth internal electrodes, 
the predetermined thickness of the connection region is larger than thicknesses of the dielectric layers of the first and second capacitor portions,
the first external electrode comprises a first internal layer connected to the first and third internal electrodes and containing copper (Cu), and a first external layer covering the first internal layer and containing silver (Ag) and palladium (Pd), 
the second external electrode comprises a second internal layer connected to the second and fourth internal electrodes and containing copper, and a second external layer covering the second internal layer and containing silver and palladium, and
at least one of the first external layer or the second external layer includes as an outermost layer a fired electrode layer without resin. 
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “at least one of the first external layer or the second external layer includes as an outermost layer a fired electrode layer without resin” in combination with the other claim limitations. 

Regarding independent claim 13, the prior art fails to teach or suggest, alone or in combination:
A multilayer capacitor comprising: a capacitor body comprising a first capacitor portion including first and second internal electrodes stacked with a first dielectric layer therebetween, a second capacitor portion including third and fourth internal electrodes stacked with a second dielectric layer therebetween, and a connection region free of internal electrodes, disposed between the first and second capacitor portions, and having a larger thickness than the first and second dielectric layers; 
a first multi-layer electrode connecting the first and third internal electrodes of the first and second capacitor portions to each other, the first multi-layer electrode including an internal layer containing copper (Cu) and an external layer containing palladium (Pd); and 
a second multi-layer electrode connecting the second and fourth internal electrodes of the first and second capacitor portions to each other, the second multi-layer electrode including an internal layer containing copper (Cu) and an external layer containing palladium (Pd),
wherein at least one of the external layer of the first multi-layer electrode or the external layer of the second multi-layer electrode includes as an outermost layer a fired electrode layer without resin.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein at least one of the external layer of the first multi-layer electrode or the external layer of the second multi-layer electrode includes as an outermost layer a fired electrode layer without resin” in combination with the other claim limitations. 

Regarding independent claim 20, the prior art fails to teach or suggest, alone or in combination:
A multilayer capacitor, comprising: a capacitor body in which a first capacitor portion and a second capacitor portion are disposed to face each other with a connection region disposed therebetween, the connection region having a predetermined thickness in which no internal electrode is disposed; and 
first and second external electrodes disposed on respective end portions of the capacitor body opposite each other in a longitudinal direction, 
wherein the first capacitor portion comprises first and second internal electrodes alternately disposed and exposed through respective surfaces of the first capacitor portion opposing each other in the longitudinal direction, and having a dielectric layer interposed between the first and second internal electrodes,
the second capacitor portion comprises third and fourth internal electrodes alternately disposed and exposed through respective surfaces of the second capacitor portion opposing each other in the longitudinal direction, and having a dielectric layer interposed between the third and fourth internal electrodes, 
the predetermined thickness of the connection region is larger than thicknesses of the dielectric layers of the first and second capacitor portions, 
at least one of the dielectric layers comprises BaCaTiO3 (BCT) or BaTiO3(BT)+BCT,
the first external electrode comprises a first internal layer and a first external layer covering the first internal layer, 
the second external electrode comprises a second internal layer and a second external layer covering the second internal layer, and
at least one of the first external layer or the second external layer includes as an outermost layer a fired electrode layer without resin.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “at least one of the first external layer or the second external layer includes as an outermost layer a fired electrode layer without resin” in combination with the other claim limitations. 

Cited Prior Art
PARK et al (US 2017/0164466) teaches relevant art in Fig. 1-4.
LEE et al (US 2016/0099110) teaches relevant art in Fig. 2.
KAINUMA et al (US 2016/0212850) teaches relevant art in Fig. 2.
YAMAGUCHI (US 2017/0316883) teaches relevant art in [0003].
CHANG et al (US 2018/0330884) teaches relevant art in Fig. 1-2.
Bultitude (US 2018/0012706) teaches relevant art in Fig. 2.
LEE et al (US 2016/0099110) teaches relevant art in [0072-0076].
Ellmore et al (US 2015/0146343) teaches relevant art in Fig. 2.
Tahara et al (US 2013/0128411) teaches relevant art in Fig. 1.
Mihara et al (US 2004/0140595) teaches that a fired layer (Fig. 1, 28) has an inner fired layer (Fig. 1, 27) and does not contain a resin [silver paste [0050]). 
Nakamura et al (US 2004/0176239) teaches a Silver-Palladium ([0067]) fired layer without resin [0068] as an external layer Fig. 1, 8.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848